United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Brunswick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1657
Issued: March 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2009 appellant, through her representative, filed a timely appeal from the
March 5, 2009 merit decision of the Office of Workers’ Compensation Programs, which denied a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant has reached maximum medical improvement, warranting
consideration of a schedule award.
FACTUAL HISTORY
On October 18, 2005 appellant, then a 42-year-old carrier technician, sustained an injury
in the performance of duty while throwing flats with her left hand. The Office accepted her
claim for left shoulder tendinitis and brachial neuritis or radiculitis not otherwise specified.
On April 28, 2008 appellant filed a claim for a schedule award. She submitted the
September 4, 2007 evaluation of Dr. Steven M. Allon, an orthopedic surgeon, who examined her

and diagnosed a bulging disc at C6-7, left C7 radiculopathy, left supraspinatus tendinosis, and
status post epidural, facet and trigger point injections. Dr. Allon determined that appellant had a
left upper extremity impairment of 13 percent. He also found that she had reached maximum
medical improvement by the date of his examination.
On October 3, 2008 the Office wrote to Dr. Yasin N. Khan, appellant’s attending pain
specialist: “You have submitted multiple reports which seem to indicate that your patient’s
conditioning may be worsening and/or has not reached a plateau ([m]aximum [m]edical
[i]mprovement). Do you feel your patient has reached maximum medical improvement or have
they reached a state where their condition will not worsen or improve?”
In a decision dated October 28, 2008, the Office denied appellant’s claim for a schedule
award. It explained that in order for consideration to be given to the payment of a schedule
award, the medical evidence must demonstrate that the residuals of the injury have reached a
relatively fixed and permanent state, known as maximum medical improvement. The Office
found that the medical evidence in appellant’s file indicated that her condition had not yet
reached maximum medical improvement.
The Office subsequently received an October 24, 2008 report from Dr. Khan, who stated:
“While we are certain that she is not at maximum medical improvement, we do
not feel as though her condition has worsened. [Appellant] presented to us back
in June of 2007 and started a series of cervical facet injections. She was slated to
undergo facet nerve rhizotomy but did not follow-up secondary to issues with her
insurance. [Appellant] returned to us in July of 2008 where we again attempted to
schedule similar procedures. She is currently in the process of undergoing these
treatments and had last injection on October 8, 2008. [Appellant] is scheduled to
return in approximately two weeks for a costochondral joint injection. We will
continue to keep you updated on her progress.”
Dr. Khan noted that appellant’s diagnoses had not changed since her initial consultation
and had failed to improve “as she has been somewhat limited in the number of treatments that
she has received.” He stated that the treatments were reasonable and necessary to help control
her symptoms from likely chronic pain conditions.
On November 13, 2008 Dr. Khan noted that appellant denied any specific response to
two cervical facet injections and wanted to hold off any trigger point injections for her left
shoulder pain. He would see her back in one month for a routine follow up. Dr. Khan added:
“At this time, we do feel [appellant] is at maximum medical improvement. We do
not feel that her condition is worsening but has plateaued in a sense that she has
not improved since her initial visit in June of 2007. She will continue to need
treatment providing symptomatic relief. The treatment at this time should not be
considered curative but again palliative. We are hoping that she will continue to
improve with time and the ability to minimize over use of the affected extremity
given the fact that imaging to date has demonstrated minimal pathology….”

2

In a decision dated March 5, 2009, the Office reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that, while Dr. Khan reported that appellant
had attained maximum medical improvement, he also stated that she would continue to improve
with time, which meant she had not attained maximum medical improvement.
On appeal, appellant argues that Dr. Khan clearly indicated that she had reached
maximum medical improvement.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
The A.M.A., Guides explains that impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized:
“It is understood that an individual’s condition is dynamic. Maximal medical
improvement refers to a date from which further recovery or deterioration is not
anticipated, although over time there may be some expected change. Once an
impairment has reached [maximum medical improvement], a permanent
impairment rating may be performed.”3
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.4
ANALYSIS
Dr. Allon, the orthopedic surgeon who saw appellant for an impairment rating, found that
she had reached maximum medical improvement by September 4, 2007, the date of his
evaluation. He did not explain how he came to this conclusion.5
Dr. Khan, the treating pain specialist, reported on October 24, 2008 that he was “certain”
appellant was not at maximum medical improvement. He explained that appellant had failed to
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

American Medical Association, Guides to the Evaluation of Permanent Impairment 19 (5th ed. 2001); see Orlando
Vivens, 42 ECAB 303 (1991) (a schedule award is not payable until maximum improvement -- meaning that the
physical condition of the injured member of the body has stabilized and will not improve further -- has been reached).
4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB 1591
(1981); George Randolph Taylor, 6 ECAB 968 (1954).

3

improve because she had received a somewhat limited number of treatments. This contradicted
Dr. Allon’s finding.
Three weeks later, Dr. Khan changed his mind: “At this time, we do feel [appellant] is at
maximum medical improvement.” He repeated that she had not improved since her initial visit
in June 2007, but this time he mentioned nothing about her limited number of treatments.
Dr. Khan explained instead that her treatments were to be considered palliative, not curative. He
stated: “We are hoping that she will continue to improve with time….” As the Office indicated,
continuing improvement does not suggest maximum medical improvement.
So the record is one of contradictory evidence. Dr. Khan contradicted Dr. Allon by
expressing his certainty that appellant was not at maximum medical improvement. A short time
later, he contradicted himself by stating that appellant was at maximum medical improvement,
but noted she would continue to improve.
The Board finds that this evidence is insufficient to establish maximum medical
improvement. Appellant bears the burden of proof to establish her entitlement to a schedule
award. The medical evidence she has submitted to support her claim is inconsistent on the
preliminary issue of maximum medical improvement. As this element is a condition precedent
to consideration of a schedule award, the Board finds that appellant has not met her burden of
proof. The Board will affirm the Office’s March 5, 2009 decision.
CONCLUSION
The Board finds that the evidence is insufficient to establish that appellant has reached
maximum medical improvement, an element critical to her receipt of a schedule award.

4

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

